H IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                            FILED
                                                                           June 17, 2011
                                    No. 10-30764 c/w
                                     No. 10-30800                          Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JULIUS WALKER,

                                                  Defendant-Appellant

Cons. w/ No. 10-30800

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

JOHNNY RAY HARPER,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 5:09-CR-164-4
                             USDC No. 5:09-CR-164-7


Before KING, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 10-30764 c/w
                                 No. 10-30800

      Julius Walker and Johnny Ray Harper appeal their sentences following
guilty pleas to conspiracy to distribute 50 grams or more of cocaine base. Walker
was sentenced to a 188-month term of imprisonment, the lowest sentence in his
advisory sentencing guidelines range, while Harper received a 240-month
statutory minimum sentence due to a sentence enhancement imposed pursuant
to 21 U.S.C. § 815.
      Walker argues that his sentence is unfair due to the disparity in
punishments for crack and powder cocaine offenses in effect at the time of his
sentencing. He raised this issue at sentencing, but the district court concluded
that regardless of the disparity, a 188-month sentence was appropriate under 18
U.S.C. § 3553(a) due to quantity of drugs involved, his role in the conspiracy, and
his previous criminal history.      He has not shown that this sentence is
unreasonable. See United States v. Rodriguez, 523 F.3d 519, 526 n.1 (5th Cir.
2008).
      We find no merit in Walker’s alternative contention that he should be
resentenced pursuant to the amendments to the Sentencing Guidelines that
became effective on November 1, 2010. See United States v. Rodarte-Vasquez,
488 F.3d 316, 322 (5th Cir. 2007); United States v. Fields, 72 F.3d 1200, 1216
(5th Cir. 1996).
      Harper argues that his sentence should be vacated because the Fair
Sentencing Act of 2010 applies retroactively to persons on direct appeal;
however, he correctly concedes that the argument is foreclosed by our decision
in United States v. Doggins, 633 F.3d 379, 384 (5th Cir. 2011).
      Accordingly, the defendants’ sentences are AFFIRMED.




                                        2